Citation Nr: 0310088	
Decision Date: 05/27/03    Archive Date: 06/02/03

DOCKET NO.  02-10 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to a rating in excess of 10 percent for service-
connected postoperative residuals of revision of a meniscal 
tear, left knee. 

Entitlement to a rating in excess of 10 percent for service-
connected degenerative arthritis of the right shoulder, to 
include restoration of the prior 20 percent evaluation for 
that disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel


INTRODUCTION

The veteran served on active duty in the United States Army 
from February 1993 to February 2000.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of June 2001 from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan.




REMAND

The Board has undertaken development of the issues of a 
rating in excess of 10 percent for service-connected 
postoperative residuals of revision of a meniscal tear, left 
knee, and for a rating in excess of 10 percent for service-
connected degenerative arthritis of the right shoulder, to 
include restoration of the prior 20 percent evaluation for 
that disability.  Before the Board completed the indicated 
development, a Federal Circuit Court decision in DAV v. 
Secretary of Veteran Affairs, Nos. 02-7304, 02-7305, 02-7316 
(Fed. Cir.May 1, 2003), invalidated, in par, the authority of 
the Board to conduct such development.  

The case must be remanded to the RO to afford the claimant a 
review of the complete evidence of record in this case, to 
include the VA compensation examinations, conducted in June 
2002 and in April 2003, for readjudication of his claims in 
light of that evidence, and for issuance of a Supplemental 
Statement of the Case.

Accordingly, the case is Remanded to the RO for the following 
actions:

1.  The RO must afford the claimant a 
review of the complete evidence of record 
in this case, to include the VA 
compensation examinations conducted in 
June 2002 and in April 2003.

2.  Thereafter, the RO must readjudicate 
the claims for a rating in excess of 10 
percent for service-connected 
postoperative residuals of revision of a 
meniscal tear, left knee, and for a 
rating in excess of 10 percent for 
service-connected degenerative arthritis 
of the right shoulder, to include 
restoration of the prior 20 percent 
evaluation for that right shoulder 
disability, in light of the additional 
evidence obtained. 

If the benefits sought on appeal remain denied, the claimant 
should be provided a Supplemental Statement of the Case.  
That Supplemental Statement of the Case must contain notice 
of all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations considered pertinent to the issue currently on 
appeal.  An appropriate period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	G. H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2000), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




